

116 HR 6670 IH: Prescription for American Drug Independence Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6670IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Eshoo (for herself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for an exploration of strategies to increase domestic manufacturing and diversify the supply chain of critical drugs, and for other purposes.1.Short titleThis Act may be cited as the Prescription for American Drug Independence Act of 2020. 2.National Academies strategies To increase domestic manufacturing of critical drugs(a)In generalNot later than 14 days after the date of enactment of this Act, the Secretary of Health and Human Services shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which, not later than 90 days after the date of entering into the agreement, the National Academies will—(1)establish a committee of experts who are knowledgeable about drug supply issues, including—(A)sourcing and production of critical drugs;(B)sourcing and production of active pharmaceutical ingredients in critical drugs;(C)the raw materials and other components for critical drugs; and(D)the public health and national security implications of the current supply chain for critical drugs;(2)convene a public symposium to—(A)analyze the impact of United States dependence on the foreign manufacturing of critical drugs on patient access and care, including in hospitals and intensive care units; and(B)recommend strategies to end United States dependence on foreign manufacturing to ensure the United States has a diverse and vital supply chain for critical drugs to protect the Nation from natural or hostile occurrences; and(3)submit a report on the symposium’s proceedings to the Congress and publish a summary of such proceedings on the public website of the National Academies.(b)SymposiumIn carrying out the agreement under subsection (a), the National Academies shall consult with—(1)the Department of Health and Human Services, the Department of Homeland Security, the Department of Defense, the Department of Commerce, the Department of State, the Department of Veterans Affairs, the Department of Justice, and any other Federal agencies as appropriate; and(2)relevant stakeholders, including drug manufacturers, health care providers, medical professional societies, State-based societies, public health experts, State and local public health departments, State medical boards, patient groups, health care distributors, wholesalers and group purchasing organizations, pharmacists, and other entities with experience in health care and public health, as appropriate.(c)DefinitionsFor the purposes of this section:(1)The term critical drug means a drug that is described in subsection (a) of section 506C of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356c) (relating to notification of any discontinuance or interruption in the production of life-saving drugs).(2)The term drug has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).